 

Case 20-10343-LSS___ Doc 3688 Filed 05/12/21 Page 1 of 11

   

May 6, 2021 STRICT ot LEY CouRy

United States Bankruptcy Court for the District of Delaware
Judge Laurie Selber Silverstein

824 North Market Street

6th Floor

Wilmington, DE 19801

Dear Judge Silverstein:

In the matter versus the Boy Scouts of America, we have had many clients come forward to tell their
story and share their painful experiences from their time involved as members.

Enclosed, please find a statement from our client who wanted to share their personal experience. In
order to protect their identity we have redacted their personal information. Although anonymous,
it was important for them to share their experiences with the Court as this very important case
continues to move forward.

We look forward and await the next steps as we continue to seek justice for our clients from the
events that took place during their time involved with the Boy Scouts of America.

Sincerely,

 

 
 

 

Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 2 of 11 (1)

March il 2021

|| 7 _ + the tather

 

H os storey begins a | us
WA en

iuas KR roe. ber + cx iS IU) Qcout

oO

      

   

troo det met an tly

   

       
  

Scout Male,

Dates ety Wwe as aw Boy Scout, Ses.

    
 

 

} jbvas Ak b 5 ec fe a io VL od less { la Ww, SEU EI brau WAC —

Eizmrey Lan Cina wre ts at 4\_e hands a

i” ‘ Shared be —

Li ‘it CNDWUWSE Wwe obSse ve yw ic. LOO: SyIne, Cisaws “Ss
| ons et ee bly I Ve al Lerina, ; i cw Cis be - the

 

A velo eaArrean ;ouS$ i, Th

2

\
| | ROUSE béceuw' € More ar«

|
| en |
|| Vu +44 St ingideuws took place ijhile

o
Counts CH al Cance Mats,

  
 

yu s1 oud Si de
in

about A VS.

pan Wometorn

 
 

F.C 4 Wort

 

ri was adssiqne cd 4 sl mit aA te re oi wh
rs

| bad luck w Ow A Wave v ie slept nA the middle
eg tl.

 

  

OV. vv 2 lel + Side. Cu

 

 
Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 3 of 11 |\C@)
|
|

{

; ri.” i Bare \
+\ ¢ ymevorniakic ow OAvV aeco nd Ces, iu hm

 
 

Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 4 of 11

\ ‘ \

jij LAW QAMWOWWWCEeC OME CAKE LYS uted Ao il

Weuse. Ila mow @uSweted lee door One

 
 

<2 Oe heave SQ a ( AS, \-¢

\yuer that to Eno us tetheév iSut Ofoume
Cr P * LY é wid i Ide to Shou. him bW Vi to Sia oot

uA ™ s

IA GAun , Vo LAC LA ¥VEL (VLOM. i @ spe nd ec lhe
\ 2\ -\ ) no er | )
| COWT “oe OVO ka my in? vVN (+ € ae Ce | 4 a
| teach. LA OLA Thangs. : ake wire ed NeN
' “ \ ‘“ ry, iP
iA \ Sappre cs. ( but LA met wr Th. Cte , Latin.
learn SameTing ard youll

. {) i ial
[1 yen ACAI Se\¥ : he Si Cond Cr wre ‘ae wad m
We ‘ \ fy
| ive Qicked ME UP tO Go  S§heo
hs oe 8
Wis Quan were Almost Jdentteal +p

1) Ve s+. “This tS whe he. pe ner
|| Le aro wt avo ud iS mies © ud of toon

T

; i
ibe Ae woul

 

aM bo LOonat (@éSewm bled a crock Are (rer , A de € p
etd ca ee
Catiche pi + WwW he veal all afdbunce that

1 | :

|| Coxe p, on tly ground tp abot SO fe e+,

| The | seh. see, ) . Lad A “ARS high walls OW LA id 5

| dj stance row. Cou, provided a
WE sk. seclisnoy heneeted

| aSS aul Me waits oud reshreun4 OY oe ae ak
wack rp rre
orn lool es, ao ‘ime he LA ouldy around

tly veltcle  ohore

   
  

   

    

 

| Vie ruck +e yVer ade at

@

 

 
Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 5of 11

it Vwi 5
la \ve a ¢

L.
LC Cu cle

‘p

Seadnina,

CcyoUE Ws al ie ct ly 2
Loth, bo S Po. Ner< bes

he ShaeW€ Wwe bo

 
Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 6 of 11

 
  

 

Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 7 of 11

| “tra e te his lJ ote

iMever Came lon te Dick Me UP Again.
eur exern So Gtlen Worou Shou min Adul|+
| Nie Wu Yrauaicts re hur “no Naud me.

TH was nevtr Co ae about ae Sexy Lt.
A Wuow tive alwwoans ween atree fo A ae
enna les Bid Ss meade
Ime gestion cohetner of mot Tl “pct oud
}A Cer latn ube Nnvod atvvra ched “Na ) WOE

Lo me, T+ allered Mu Larter, ~_ Oct cud

L {e act Tr Cemmn Scenerios, 4 We e xe riences

 

  

my feta i

&

| ur me \e ai ie a mose me wot
| Hew usr eo = \ vA OU LO) nee wre wah nats a
yo has ae Pye male + We WX 4Wink.
| jo yas ALS eyuTin cy Por allow? y - 14 4D
Mad Se Va, as Chun OM Ac Vu Use a ch \d as
. i . \( cE C; - ?
on bel, por & Meoons tor Selk gretidi cero |

Lt

( )

   

 
 

 

| Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 8 of 11 (7)

Op OReember ol ( P| T married
a wite, She had a daus Atew Fron. a
previons eae ale Secs Marcel of LO/S”
ee /5 year old fee ogee COANE te mi ¢

CU proble ve i bow del. had Ln Ved ier
inne Showtheae him her ren sty Cur they
" Fe. cé ime. CoN. He took a “ SC few ho ot
her Yate breasts and evcrnally St fe xted
Iu Ohote je Oo] Min ot ml Gy deaas
The "ae “Tat School adwin; Shracts AN 7 COME
ip Wale ot Yu Photo This calle a CM!
IBheg deuce ien a ee oftede \ Ald hte
| War’ Pure Q \ox — Nac, Xl daw ¢
H Exe re US ALS VWwer oa (OM Ce Bs A\ oct
L jt pm VYecl dae re cite a on hone
Ca \\ Grow Cx Vs Dee ic a step da Ay Len
|| Bec, an WwW be “cell Ns Sch ool + de \|
fee = wes her Lore, ri asked
|| Severe a questions + she \dld Me Shee
has bu \d ex6P lain \a Ven. “a calle A Vik
H Schor and MWe telO9 me abort thy
| pickune aan te 4 dt a Ly hh Confident

bt

 

Anat ail ack Dar dele d Wu Dichat .
Ae alse old me Heat m danaloler
jee NA A < An o Vowre Qo Nx day.
Once Oicked wer wp she
bse Co CY ing tna fant? Decay x rec we pot
ft fell her Mom, owl, sill Vote he \p

 

 

 
 

I Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 9 of 11 (142)
| |

I

her out to, earn oints with her

fae She head n+ i id. accepted me

iS Aan authoritt Ra dece. phy her hte

{| a:dud Agree at Aicst Ou

Vel her that if She hadud tld
her WL OWA a. Ar gy Al, et Tid
ef her Ady oe agree! The

next two Cans Sle PY swe Me CUM

ho were TT cnt + beeaed tly whale _
owe Ned TT keep jer secret. As

| Las Anu ¢ arvey nessed th BS C,

| Woe coum | ML Ory and Wore gether
Te MW Oo tr Shwe would

Nase’ ond pull it we her sya my ain
stress’ “4 Ao ANYTHING... Froten ee
afeass T Mund mu sel? brayrncy Lp catch ca
overt and conbral Mus trem bie | exactly
| a wow iy world Nap Rem ww hh
x reed Sc resin
}} QS bud as <= Aout. = Could nt del
Wer Mow NOLO could Te oben Lo Wispered +5

a Mot ~<A give Wer Pons weofe Cou § '
Whose as aes Summed WX a L. Lo

ines Ain Ce ea wor , A youd Ware
eek \oker < asked. wer het, O« \ =
MC Om, \D VA Thos, . Sb SQiAa clea
\ \e ea re Kw +

| Nur ove Wut ! Ste + — *
Hood Wee Val “v Wore d C oe". eS

 

|

   
 

|
|

 
 

 

Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 10 of 11 9)

1] Lime S OUT Vx We x Khree Wie es She

 

Dne ae

| \a ry p: Ta \neard he C CoM bree mow A
ford. ama she One LW acl (vip On

ayamnend She Panched me hue mes
in Tat engl So tHuat De leave her room.
a hey Te Sf Pay time TL pushed We
ovte her ved, Later fhe wields she
[ne us an Quurs hore and toe
Nr C a WWW aan ayrlts Ve ed tre ALO
Ne bor , J , is
uas Co 5 _ Chae] yi inte rroe Qtoun
ect We Jk nines we n oi ena Lngted
l-be a\) Dol’ Ce @Xx oe am an had clon r

, ie D aS shi — na

fo| lo LO (Me de. Cs

1 Four hours laser
I 4old Quy “ Necker!
\rad “ Ae “ aa AU Six Uears Carler.
Tm not Nor co aw ever De
€ ord nok whet cid to mu Step -”
dane, (ier, “Cit TD Om proud “(heet -
a 3 1 wake Mer a vichm Ai ou
| se me her a \iac. Alt ong she did Sou
Awe % WW at Le Reon true TT took 7

| rs Dine ms auc a id \n 4 “LAA Pema t
 

Case 20-10343-LSS Doc 3688 Filed 05/12/21 Page 11 of 11

ithe poan TFT was +>\e a4
GM cs

(Me Car acci ¢ ant Wire +vo iS
| \ike looked aR lot like suicide.

et Cua ren hy Yous Leh. SG In To

    

4 ,
j ok AW Ye ys OV. = Yr s+ Se {VC Die

|

| AY tie va LA @aa ¥ & Cnr le We Lr Sé mA | abu st
|, J |

be Done te ie = a phe Pov 0 1 role Lesa

HAM a dierent perso. I once
| \Comsideved MA 7 \L a +yic baa YLOW aie
| Covi jeer fates wate ro es rvY yet. < have

HO WR CL Sin nee ol 1 Cow 6 R Lule Vat TF wasn +
AWaAm was QD SSi silale Thee re iS no Am ont
|| of MOWE v io AK take Quay uw) an i
| Enduted ) cy €fAse vu hat dae ds WE
Nout Pecanse o* LOW eye Me \weer f } ° 1%
AN tA S yV Ov Went , ye Olan av Girne
nol? er mw Moe be Wu SK 0: das is . Le ‘a
C2, J ) ) \ ee
+ \S@ COG) wot otha AMA a CA US CH awn but

i—

; also VAG Ae Ca WaAc \ Yes,

Y

 

@)
